Hutchinson, J.
pronounced the opinion of the Court. — The-objection to this report of the auditor supposes, that this declaration on book was filed for the purpose of closing the unsettled-partnership deal of the two parties, and recovering a balance.This seems not to be a correct statement oi the case. All the items of the account as charged,- and as the auditor reports them proved, are of another character.- They all suppose a settlement of the partnership as such, and a call upon Sawyer to pay what,by the terms of the settlement, belonged to Proctor to pay ; or,he has been at expense in collecting demands warranted to him-by Proctor, which are lost, &c. These charges stand just- as they would if the two had never been partners, and yet in some deal,Sawyer was holden, and had to pay money which Proctor owed or in some bargain, received warranted demands, which failed, and he was at expence in endeavouring to collect, &c.-; or, of some such demands Proctor had received the pay. Neither party has made any exhibits tending to show the profit and loss of the partnership. This case, therefore, does not come within the principle relied upon by the defendant in support of his exception. The exception is overruled, and the judgement of the county court, accepting the auditor’s report, is
Affirmed.